DETAILED ACTION

The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .


This Office Action is in response to the paper filed December 13, 2021.  Claims 22, 39, and 40 have been amended.  Claims 22-30 and 39-47 are currently pending and under examination.

This application is a divisional of U.S. Application No. 15/829710, filed December 1, 2017, now U.S. Patent 10,161,948, which is a continuation of International Patent Application No. PCT/US17/28906, filed April 21, 2017, which claim benefit of priority to U.S. Provisional Patent Application No. 62/326525, filed April 22, 2016, and to U.S. Provisional Patent Application No. 62/393936, filed September 13, 2016.


Withdrawal of Rejections:

	The rejection of claims 22-30 and 39-47 under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite, is withdrawn.



Maintenance/Modification of Rejections Necessitated by Amendment:

Claim Rejections - 35 USC § 103

The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


Claims 22-30 and 39-47 are rejected under 35 U.S.C. 103 as being unpatentable over Fanning et al. (IDS; US 5,856,193; Published 1999).
With regard to claims 22, 39, and 40, Fanning et al. teach a method for performing multi-assay rapid antimicrobial susceptibility testing sequences, the method including inoculating a sample comprising a microorganism derived from a clinical sample into a plurality of wells of a test panel, the wells including a plurality of antimicrobial wells and a plurality of control wells, the antimicrobial wells containing one or more antimicrobials of a plurality of antimicrobials for inoculation of the sample; and loading the test panel into an automated rapid antimicrobial susceptibility testing system for performing a multi-assay testing sequence (Abs.; Fig. 1, 3; Col. 2, Line 8-25; Col. 5, Line 26-60).  The testing system is operated to move the loaded test panel to an incubation assembly comprising a nest assembly adapted to house at least one test panel; a diluting and pipetting station for transferring a fluid sample from one receptacle to another is present, which is a fluid processing system allowed access to deliver and withdraw 
The inoculated sample is incubated in the incubation assembly (Fig. 1, 3; Col 8, Line 1-24).  Sample growth in a plurality of control wells of the plurality of wells is periodically measured, where incubation is stopped in response to determining that a level of growth in the control wells meets or exceeds a threshold level of growth (Fig. 1, 3; Col. 8, Line 55 to Col. 9, Line 4), which is periodically performing a checkpoint assay.  
Both transmittance and fluorescence optical testing may be performed at transmittance and fluorescence optics stations, wherein if a test is not complete, the test panel is moved back into its slot for more incubation and additional readings (Col. 8, Line 55-65).  As transmittance and fluorescence are two different types of assays, and as both can be performed at separate stations (Col. 8, Line 55 to Col. 9, Line 4), the last assay performed on the incubated samples in the test panel is an end point assay that may be different from an assay performed earlier, which is a checkpoint assay.  For example, transmittance can be measured periodically (i.e. a checkpoint assay), and then fluorescence may be measured last (i.e. an endpoint assay).  While it is not specifically taught that different assays are performed on samples in different sections of the wells in a test panel, it would have been obvious to one of ordinary skill in the art to utilize different assays on different sections as needed for the desired determination of identity and/or antibiotic susceptibility of a sample in a given well. 
O4814-2720-4482, v. 1Preliminary Amendment8425.0026Dptical output from the sample in the plurality of wells of the test panel is measured, where the optical output corresponds to an amount of the microorganism remaining in each of the plurality of wells and control wells (Fig. 1; Col. 8, Line 55 to Col. 9, Line 4).  A minimum inhibitory concentration of and/or a qualitative susceptibility interpretation for the 
With regard to claims 23-26 and 41-44, Fanning et al. teach that performing the end point assay (last assay) comprises incubation and liquid handling, including liquid addition, and binding comprising europium (Fig. 1, 3; Col. 2, Line 8-25; Col. 8, Line 55 to Col. 9, Line 4; Col. 20, Line 4-7).
With regard to claims 27, 28, 45, and 46, Fanning et al. teach that the testing system is configured to simultaneously process up to 120 cards (test panels) at once (Fig. 1, 3; Col. 2, Line 14-21; Col. 8, Line 25-37), which fully encompasses least 2, at least 4, at least 6, at least 8, at least 10, or at least 12 test panels; wherein the testing system is configured to yield a testing sequence throughput of four data sets per hour for each well in the card (Col. 8, Line 66 to Col. 9, Line 4).  
With regard to claims 29 and 47, Fanning et al. teach that typical incubation time for the cards is two to eighteen hours (Col. 8, Line 66 to Col. 9, Line 4), which fully encompasses less than 8 hours, less than 6 hours, less than 5 hours, less than 4 hours, and less than 3 hours.
With regard to claim 30, Fanning et al. teach the test panel comprises a cassette, which is a cartridge (Fig. 1, 3; Col. 5, Line 27-38).  

Response to Arguments

Applicant urges that the claims as amended overcome the current rejection, as Fanning et al. do not render the claimed subject matter obvious because Fanning et al. do not describe 
Applicant’s arguments have been fully considered, but have not been found persuasive.  
With regard to Applicant’s arguments that Fanning et al. do not describe agitation as claimed in the dependent claims, it is noted that agitation is not currently required by any dependent claim.  The closest dependent claims are claims 23 and 41, which require that one or more of liquid handling, centrifugation, incubation, or shaking of the sample, are performed during the endpoint assay.  As noted in the above rejection, Fanning et al. teach liquid handling, and thus shaking (agitation), is not required to also be present as currently claimed.
With regard to Applicant’s arguments regarding the newly added limitation that the nest assembly allows a fluid processing system access to deliver and withdrawn fluid to the antimicrobial and control wells of each test panel; as noted in the modified rejection above, the testing system is operated to move the loaded test panel to an incubation assembly comprising a nest assembly adapted to house at least one test panel; a diluting and pipetting station for transferring a fluid sample from one receptacle to another is present, which is a fluid processing system allowed access to deliver and withdraw fluid to the wells of each test panel; and facilitate incubation of one or more test panels in order to undergo the multi-assay testing sequence (Fig. 1, 3; Col. 3, Line 14-21; Col 8, Line 1-24).  In response to applicant's argument that the references fail to show certain features of applicant’s invention, it is noted that the features upon which applicant relies (i.e., that the wells of the test panel in Applicant’s assembly must lie in a In re Van Geuns, 988 F.2d 1181, 26 USPQ2d 1057 (Fed. Cir. 1993).

Conclusion

No claims are allowable.

Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JENNIFER M.H. TICHY whose telephone number is (571)272-3274. The examiner can normally be reached Monday-Thursday, 9:00am-7:00pm ET.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Sharmila G. Landau can be reached on (571)272-0614. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/JENNIFER M.H. TICHY/Primary Examiner, Art Unit 1653